1    Adam B. Nach – 013622
     Helen K. Santilli – 032441
2    LANE & NACH, P.C.
     2001 E. Campbell Avenue, Suite 103
3    Phoenix, AZ 85016
     Telephone No.: (602) 258-6000
4    Facsimile No.: (602) 258-6003
     Email: adam.nach@lane-nach.com
5    Email: helen.santilli@lane-nach.com
6    Attorneys for Turbine Powered Technology, LLC

7                         IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF ARIZONA
8
     In re:                                        (Chapter 11 Case)
9
     DAVID K. CROWE and COLLEEN M.                 Case No. 4:19-bk-04406-BMW
10   CROWE,
                                                   Adv. No. 4:19-ap-00260-BMW
11                  Debtors.
                                                   NOTICE OF HEARING AND
12   TURBINE POWERED TECHNOLOGY,                   CERTIFICATE OF SERVICE
     LLC,
13                                                Time:         11:00 a.m.
                    Plaintiff,                    Date:         January 22, 2020
14
     vs.                                          Location:     38 S. Scott Ave.
15                                                              Courtroom 446
     DAVID K. CROWE and COLLEEN M.                              Tucson, Arizona 85701
16   CROWE,                                                     230 N. 1st Ave.
                                                  Video:
                    Defendants.                                 Courtroom 301
17                                                              Phoenix, Arizona 85003
18            PLEASE TAKE NOTICE that the Bankruptcy Court has set a Hearing on the Motion to:
19   (1) Abstain or Alternatively Stay Adversary Proceeding; and (2) to Continue Deadlines [Dkt. 10].
20            A hearing in said matter will be held before the Honorable Brenda Moody Whinery at the

21   James A. Walsh Federal Courthouse, 38 S. Scott Ave., Courtroom 446, Tucson, AZ 85701 on

22   January 22, 2020, at the hour of 11:00 a.m. Anyone wishing to appear by video conference may

23   appear at the U.S. Courthouse and Federal Building, 230 N. 1st Avenue, Courtroom 301,

24
     Phoenix, AZ 85003.
              DATED: November 14, 2019
25
                                         LANE & NACH, P.C.
26
                                         By: /s/ Adam B. Nach – 013622
27                                               Adam B. Nach
                                                 Helen K. Santilli
28                                               Attorneys for Trustee

 Case 4:19-ap-00260-BMW           Doc 20 Filed 11/14/19 Entered 11/14/19 12:12:19       Desc
                                  Main Document    Page 1 of 2
 1                                 CERTIFICATE OF MAILING
 2          The undersigned hereby certifies that on November 14, 2019, a copy of the NOTICE OF
     HEARING was delivered by depositing a copy of the same in the U.S. mail, postage prepaid or
 3   via electronic mail (where indicated), addressed as follows:
 4   David K. Crowe
     Colleen M. Crowe
 5   3650 W. Camino Christy
     Tucson, AZ 85742
 6   Defendants
 7   Frederick J. Petersen
     Isaac D. Rothschild
 8   Mesch, Clark & Rothschild, P.C.
     259 N. Meyer Avenue
 9   Tucson, AZ 85701
     Email: ecfbk@mcrazlaw.com
10   Attorneys for Defendants
11   Office of U.S. Trustee
     230 North First Avenue
12   Phoenix, AZ 85003
     Email: Edward.K.Bernatavicius@usdoj.gov
13
     By: /s/ Debbie McKernan
14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                 2
 Case 4:19-ap-00260-BMW        Doc 20 Filed 11/14/19 Entered 11/14/19 12:12:19      Desc
                               Main Document    Page 2 of 2
